Argued October 22, 1934.
In this compensation case judgment was entered against the Tyrone District, Oil City Conference, Free Methodist Church, defendant, and the Indemnity Insurance Company of North America, intervening defendant. We think the record does not exhibit sufficient testimony to warrant a finding against the district and the insurance carrier. We remit the record to the court below to remit to the board to ascertain what are the contents of the pay roll upon which the premium charged by the insurance carrier was fixed, and also to consider such other matters as may be pertinent to the issue especially such as may throw light upon the question as to who the actual employer was.
The record is remitted for the purpose of taking further testimony in accordance with the above direction.